Name: Commission Regulation (EEC) No 575/93 of 11 March 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/26 Official Journal of the European Communities 12. 3 . 93 COMMISSION REGULATION (EEC) No 575/93 of 11 March 1993 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Having regard to the Treaty establishing the European Economic Community, Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 10 March 1993, as regards floating currencies, should be used to calculate the levies ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 ("), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto,Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*) as last amended by Regula ­ tion (EEC) No 2205/90 (*), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), and in particular Article 5 thereof, Article 1 Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 423/93 (8); The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 423/93 are hereby altered to the amounts set out in the Annex. Whereas Council Regulation (EEC) No 1906/87 (9), amended Council Regulation (EEC) No 2744/75 (10), as (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . Article 2 O OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 164, 24. 6 . 1985, p. 1 . (Ã  OJ No L 201 , 31 . 7. 1990, p. 9. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (8) OJ No L 48, 26. 2. 1993, p. 19. 0 OJ No L 182, 3. 7. 1987, p. 49. (I0) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 12 March 1993. (") OJ No L 168, 25. 6 . 1974, p. (n) OJ No L 202, 26. 7. 1978, p. 12. 3 . 93 Official Journal of the European Communities No L 59/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993. For the Commission Rene STEICHEN Member of the Commission No L 59/28 Official Journal of the European Communities 12. 3 . 93 ANNEX to the Commission Regulation of 11 March 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies (') CN code ACP Third countries (other than ACP) (8) 0714 10 10 (&gt;) 125,80 132,45 0714 10 91 129,43 (3)0 129,43 071410 99 127,62 132,45 07 1 4 90 1 1 1 29,43 (3) 0 1 29,43 0714 90 19 1 27,62 (3) 132,45 11029010 232^7 239,01 1103 19 30 232,97 239,01 1103 29 20 232,97 239,01 110411 10 132,02 135,04 110411 90 258,86 264,90 1104 21 10 207,09 210,11 1104 21 30 207,09 210,11 1104 21 50 323,58 329,62 110421 90 132,02 135,04 110620 10 125,80 (3) 132,45 11071091 230,39 241,27 (2) 110710 99 172,14 183,02 (") 1107 20 00 200,62 21 1,50 (2) (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (") On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 (.1 ) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.